EXHIBIT 10.1

2007 Bonuses & 2008 Base Salaries for Certain Executive Officers

                 
Name and Principal Position(s) 1
  2007 Bonus   2008 Base Salary
Scott A. McGregor, President and Chief Executive Officer
  $ 321,750   $ 682,500  
Eric K. Brandt, Senior Vice President and Chief Financial Officer
  $ 138,600   $ 360,000  
David A. Dull, Senior Vice President, Business Affairs, General Counsel and
Secretary
  $ 118,800   $ 325,000  
Thomas F. Lagatta, Senior Vice President, Worldwide Sales
  $ 112,860   $ 300,000  
Vahid Manian, Senior Vice President, Global Manufacturing Operations
  $ 118,800   $ 325,000  



1   The Compensation Committee did not establish the base salary for the
Chairman of the Board and Chief Technical Officer of the company, Dr. Henry
Samueli, whose annual base salary will remain at the nominal level of $1.00 for
2008, in accordance with his voluntary agreement to maintain his base salary at
that amount. In addition, Dr. Samueli voluntarily did not participate in the
Executive Officer Performance Bonus Plan for 2007.

